DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 26 - 29, 33, 34, 36 - 44, and 46 – 54 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein the airflow volume calibrating assembly further comprising an adjustment plate disposed within the flow path and configured to rotate, about an adjustment plate axis, within the flow path; and an actuator coupled to the adjustment plate; wherein the adjustment plate axis is laterally offset from the valve disc axis.
The closes prior art, 
Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Beddies (US 6,012,783; second embodiment) ;
Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Beddies (US 6,012,783; second embodiment), in view of Aalto et al (US 4,697,607);
Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Sandman et al (US 2013/0324029);
Knecht (US 3,070,345), in view of Troccoli et al (US 7,318,357), in view of Burke (US 6,527,194);
Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Sandman et al (US 2013/0324029), and further in view of Beddies (US 6,012,783; second embodiment); and
Knecht (US 3,070,345), in view of Burke (US 6,527,194), in view of Sandman et al (US 2013/0324029), and further in view of Beddies (US 6,012,783; second embodiment); 
discloses an airflow balancing valve for HVAC systems, but fails to disclose the above limitations of an adjustment plate disposed within the flow path and configured to rotate, about an adjustment plate axis, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762





/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762